Citation Nr: 1504977	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to include coronary artery disease, as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was transferred off of the U.S.S. Pollux on June 30, 1964 and arrived aboard the U.S.S. Mispillion on July 10, 1964; he has provided credible and sufficiently corroborated testimony as to travelling to Vietnam during the intervening period. 

2.  The medical evidence shows that the Veteran's coronary artery disease is compensably disabling.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii), 3.309(e) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

When a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include coronary artery disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

The Veteran asserts that his heart disease is due to exposure to herbicides from when he travelled to Vietnam.  Transfer orders from the Veteran's service personnel records confirm that he departed the U.S.S. Pollux on June 30, 1964 and was ultimately transferred to the U.S.S. Mispillion on July 10, 1964.  Although his service records do not document that he went ashore to Vietnam during the intervening 11 days, the Veteran has provided competent and credible testimony that he spent at least one night in Vietnam as part of his transfer process.  See November 2011 letter and December 2014 hearing testimony.  Specifically, the Veteran reported that when he departed the U.S.S. Pollux on June 30th, he flew to Clark Air Force Base in the Philippines.  He stated that due to the war the military was altering ship movements, and as a consequence he was sent port to port.  When the schedule for the U.S.S. Mispillion was changed, the Veteran was placed on a cargo plane and sent to South Vietnam, where he spent the night in a warehouse, and the next morning flew out to Okinawa.  At that point he was informed that the U.S.S. Mispillion would not be coming in as a result of a typhoon, and he was placed on a mail plane travelling to the U.S.S. Bennington.  From there, the U.S.S. Bennington was hooked up to the U.S.S. Mispillion for refueling, at which time the Veteran was high-lined over to his destination on July 10, 1964.

The Veteran has submitted several statements regarding the details of his transfer throughout the appeal period, and those statements have been consistent, with no evidence of record contradicting them.  Deck logs from the U.S.S. Bennington have partly corroborated the Veteran's report, and as the Board finds his sworn testimony regarding this matter to be both competent and credible, there is enough evidence to establish that he was briefly located in Vietnam between June 30, 1964 and July 10, 1964.  

VA and private treatment records reflect that the Veteran has been diagnosed with coronary artery disease.  See, e.g., March 2006 private treatment; January 2005 VA treatment note.  These records also show that the Veteran has been taking medication for his heart condition.  See, e.g., May 2001 letter from Dr. V.P.  A private treatment note from December 2004 listed pertinent symptoms that included chest pains.  The Veteran's VA and private treatment records demonstrate that his coronary artery disease has manifested to a compensable degree.      

As competent medical evidence of record shows that the Veteran has coronary artery disease, and as the Veteran is presumed to have been exposed to herbicides as a result of his service in Vietnam during the requisite time frame, service connection is warranted for coronary artery disease on a presumptive basis under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


